 13 2DECISIONSOF NATIONAL LABOR RELATIONS BOARDcould not have interfered with, or have influenced, the resultsof the election.Assuming, without deciding, that Dotson was a supervisor,we believe that the designation of Dotsonas anobserver, inthe circumstances of this case, was noprejudicialto the Inter-venor. The policy underlying the Board's rule against the useof supervisors as election observers is that their presence atthe polls may unduly influence employees to cast a no-unionvote.However, none of the two valid votes in the instant casewere cast for no union. Nor is there any basis for inferringthat, in acting as an observer, Dotson influenced the employeesto vote for one union in preference to another.In view of the foregoing, we find that the objections filed bythe Intervenor do not raise substantial or materialissues.Accordingly, as the Petitioner has received a majority of thevalid votes cast, we shall certify it as the bargaining repre-sentative of the employees in the unit heretofore found appro-priate.,[TheBoard certified the Marine Cooks and Stewards, Sea-farers International Union, AFL, as the designated collective-bargaining representative of all stewards department employeeson the Employer's seaschooner, S. S. Lumber Lady, excludingguards and the cook-steward and other supervisors as definedin the Act.1Member' Murdock took no part in the consideration of theabove Supplemental Decision and Certification of Representa-tive s.HELMS MOTOR EXPRESS, INC.'andINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA,AFL, LOCAL391,Petitioner.Cases Nos. 11-RC-551,11-RC-552, 11-RC-553, 11-RC-554,11-RC-555, and 11-RC-556.November20, 1953DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeLouis Perloff, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case,the Board finds:1.TheEmployer, a North Carolina corporation, is acertifiedmotor vehicle common carrier of general com-1 The name of the Employerappears as amendedat thehearing.107 NLRB No. 32. HELMS MOTOR EXPRESS, INC.133modities operating under a North Carolina license and anI.C.C. permit. Its principal place of business and terminalisatAlbermarle, North Carolina, and it operates 10 otherterminals at Raleigh, Goldsboro, Fayetteville, Troy, Asheboro,Greensboro,Charlotte,Sanford,Durham, and Greenville,North Carolina. The Employeruses45 pickup units and 40 to45 tractor-trailers units, and employs approximately 144persons in its operation.The Employer regularly handles by interchange with inter-statemotor carriers, freight brought into North Carolinafrom out of the State, and freight which it delivers to inter-state carriers destined for shipment out of the State. It alsopicks up freight from rail carriers and regularly hauls initstrucks, freight formilitary installations such as FortBragg and Camp Lejeune within the State of North Carolina.Themajority of freight handled by the Employeroriginatesand terminates in North Carolina. The Employer purchasedtrucks and equipment entirely within the State during thepast year in amount of approximately $75,000. The Employertakes no position as to whether it is engaged in commercewithin the meaning of the Act.Upon the foregoing facts, we find that the Employer isengaged in, and that its operations affect, commerce withinthemeaning of the Act. The Employer hauls freight formilitary installations, and, therefore, its operations are apart of the national defense program. Accordingly, we shallassert jurisdiction herein.'2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.'4.The appropriate unit:The Petitioner seeks six separate terminal units composedof all drivers, driver helpers, and warehousemen, excludingall office and clerical employees, mechanics, guards, profes-sional employees, and supervisors, at the Raleigh, Goldsboro,Fayetteville, Troy, Asheboro, and Greensboro terminals. TheEmployer contends that the proposed units are inappropriate,and that the only appropriate unit is one covering all em-ployees at all 11 terminals, excluding supervisors and thosewho perform office clerical work of a confidential nature.The Employer conducts its operations from the home officelocated at the Albermarle, North Carolina, terminal. The2W. C. King d/b/a Local Transit Lines, 91 NLRB 623; Local Union No. 878 of the Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,AFL (ArkansasExpress,Inc.),92NLRB 255; Westport Moving andStorageCompany,Crate Making Division, 91 NLRB 902.3 The Employer's motion to dismiss the petition on the ground that the Petitioner madeno request for recognition prior to the filing of the petition is hereby dented. AdvancePattern Company, 80 NLRB 29; Wiley Mfg. Inc., 92 NLRB 40. 134DECISIONSOF NATIONAL LABOR RELATIONS BOARDrecords of shipments,claims against the Employer, billspayable,accounts receivable,and all files are kept at thiscentral location.Purchasing is carried out from the homeoffice,and all matters of company policy are decided there.Although each terminal is supervised by a local manager, eachmanager is directly responsible to the home office and thegeneral manager located there.Vacation pay, group insurance,and other employee benefits are uniformly applicable toemployees at all terminals.There is interchange of employeesbetween terminals.In view of these integrated operations, wefind that the Employer's 11 terminals comprise a unit appro-priate for the purposes of collective bargaining.The parties disagree regarding the unit placement of theclassifications and individuals discussed below;the Employerwould include,while the Petitioner would exclude, all ofthem.Mechanics: The mechanics,at the terminals where em-ployed, have the usual duties incidental to the maintenanceand repair of trucking equipment.At the Charlotte terminal,themechanics work full time performing mechanical duties.At the other terminals where mechanics are employed, theyadjust brakes,carburetors,spark plugs, and valves, and alsoon occasion perform such duties as truckdriving,and loadingand unloading freight.We find that the primary duty of allthemechanics is to maintain and service the trucks andequipment of the Employer.Their interests are, therefore,different from those of the drivers and warehousemen, andwe shall accordingly exclude them from the unit.Head warehousemen at the Raleigh and Goldsboro termi-nals:The head warehousemen employed at the Raleigh andGoldsboro terminals handle, roll,check, call,and stackfreight.These head warehousemen possess the authority tohire and discharge employees and also have the power todiscipline employees working under them. We find these headwarehousemen to be supervisors within the meaning of theAct, and we shall therefore exclude them from the unit.A day dispatcher and a night dispatcher at the Charlotteterminal: The day dispatcher answers the telephone andreports to the city pickup and delivery driver the calls in hissection of town so that the freight traffic may move in theproper direction.The day dispatcher has no authority to hire,discharge,or discipline employees,nor to apportion the runsto the drivers. The work he performs is of a routine nature.We find that the day dispatcher is not a supervisor within themeaning of the Act,and we shall therefore include him inthe unit.The night dispatcher is in charge of the warehouse at night.He has the responsibility to apportion the runs to the drivers,and the authority to hire and discharge employees independ-ently of the terminal manager.We find that the night dispatcherisa supervisor within the meaning of the Act and we shalltherefore exclude him from the unit. HELMS MOTOREXPRESS.INC.135Billing and filing clerks at the Charlotte,Troy, and Raleighterminals: The billing andfiling clerks at these terminalsbill freight and make out way bills.They spend all their timein the terminal office doing the routine work of copying infor-mation regarding the freight.They do no physical work ofhandling the freight.We find that the billing and filing clerksare office clerical employees,and, in accordance with ourusual practice,we shall exclude them from the unit.4Rate clerks at the Charlotte terminal:The rate clerks ratebills according to the listing furnished by the tariff authority.Themajority of their time is spent in the office writing therates.They spend approximately 25 percent of their time inthewarehouse handling freight.Since they spend the majorpart of their time doing work of a clerical nature in the office,we find that the rate clerks are office clerical employees,and we shall exclude them from the unit.Rate and billing clerk at the Greensboro terminal: The rateand billing clerk at the Greensboro terminal rates bills,checks freight,and loads and unloads freight.This clerk is incharge of the warehouse in the absence of the terminal mana-ger, and at such times he has the authority to hire and dischargeemployees and direct the men on duty.This occurs daily duringthe terminal manager's lunch period as well as during hisabsences for short periods of time for other reasons. How-ever, the record shows that the rate and billing clerk has neverexercised the authority to hire, discharge,or give orders. Aswhatever supervisory authority is vested in him is of asporadic nature, and as he has actually exercised supervisoryauthority,we are not persuaded that he is a supervisor withinthemeaning of the Act. Accordingly,we shall include thisreceiving and billing clerk in the unit.Janitor at the Albermarle terminal:The janitor emptiestrash and does the sweeping and dusting in the office.He alsocleans the men's washroom in the terminal.He does nothandle freight but on occasion has taken trucks and equipmentto the Charlotte and Raleigh terminals.This is not part ofhis regular duties and occurs infrequently.We find that thejanitor does not have interests in common with the employeesin the unit,and we shall therefore exclude him.General office clerks(female)'and claim stenographers attheAlbermarle terminal:The female general office clerks,including the file clerk,spend all their time in the office doinggeneral office work such as filing,typing,copying, measuring,and drawing.The claim stenographers do mostly stenographicwork, transcribing from an audiograph or a dictaphone, andthey also do some transcribing of general correspondence.We find that these general office clerks, the file clerk, and the4Associated Wholesale Grocers, Inc.,92 NLRB 542.s The parties agree that the male office clerks who do the terminal auditing and roadinspecting with authority to lay off and discipline the truckdrivers should be excluded. 13 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDclaim stenographers are office clerical employees, and weshall therefore exclude them from the unit.We findthat a unit of all drivers, driver-helpers, and ware-housemen atthe Employer's 11 terminals in North Carolina,includingthe day dispatcherat the Charlotte terminal and therate and billing clerk at the Greensboro terminal,but excludingmechanics,the headwarehousemen at the Raleigh and Golds-boro terminals,the night dispatcher at the Charlotte terminal,thebillingand filing clerks at the Charlotte,Troy, andRaleigh terminals,the rate clerks at the Charlotte terminal,the janitorat the Albermarleterminal,the general officeclerks, file clerk, and claim stenographers at the Albermarleterminal, professional employees,guards, and supervisors asdefined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section9 (b) of the Act.As the unitfound appropriate is broader than the unitsought bythePetitioner,the Petitioner may, if it does notdesire to proceed with an election in such a unit,withdraw itspetitions in this proceeding,providedthat it notifies theRegionalDirector for the Eleventh Region to that effectwithinten (10)days from the date of issuance of this Decisionand Direction of Election.(Text of Direction of Election omitted from publication.RADCLIFF SILO COMPANYandINTERNATIONAL UNION OFMINE,MILL AND SMELTER WORKERS, LOCAL 883,INDEPENDENT,Petitioner.Case No.14-RC-2339. Novem-ber 20, 1953DECISION AND DIRECTION OF ELECTIONUpon a petitiondulyfiled under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Walter A.Werner, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case,the Board finds:1.TheEmployer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to representcertain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9(c) (1) and Section 2 (6) and (7) of theAct.'QuarryWorkers,Local 829, affiliated withInternationalHod Carriersand CommonLaborers, AFL, was permitted to intervene on the basis ofa card showing.107 NLRB No. 41.